It is always a great 
honour for me to address this magnificent House, 
symbol of equality among States and an irreplaceable 
forum of multilateralism that seeks sustainable 
solutions to the growing global challenges.

I join those who spoke before us in congratulating 
you, Mr. President, on your election to preside over the 
General Assembly at this session. We believe that your 
vast experience and knowledge will contribute to the 
success of our work. We would like to assure you of our 
support so as to ensure that your mandate is crowned 
with success.

We also congratulate your predecessor, Mr. Vuk 
Jeremi., for a job well done during the sixty-seventh 
session, which resulted in the reaffirmation of the role 
of the United Nations as an indispensable multilateral 
forum.

We are shocked by the sad news from Kenya 
regarding the killing, in an act of terrorism, of innocent 
citizens at a shopping mall. We would like to convey our 
solidarity to the people and the Government of Kenya 
and to all those who lost their loved ones in the tragedy. 

Mr. President, we commend you for your wise and 
opportune choice of the theme of this session, “The 
post-2015 development agenda: setting the stage”, 
based on the goal of creating a better world for us 
all. That agenda, like the Millennium Development 
Goals (MDGs), should be based on principles such 
as inclusiveness in its approach; national ownership, 
within the context of its sustainability; and shared 
responsibility among development partners for its 
implementation.

The theme of this session is the logical outcome 
of the decisions emanating from the United Nations 
Conference on Sustainable Development, which 
galvanized the ongoing preparatory process for the 
development agenda that will follow the MDGs and is 
based on a multidimensional approach to development.

In carrying out that agenda, it is important that 
we eradicate, from both our vocabulary and our 
attitude, the dichotomy by which an attempt is made 
to group the members of the United Nations family, 
which is all of us, into two categories — the generous 
and the deprived — because in this partnership each 
complements the other with one’s natural and human 
blessings. Those that do not contribute financially 
contribute in kind.

In that context, the inability of a State to meet its 
development targets as conceived and agreed upon in 
this great House represents a collective failure on the 
part of the entire international community, because 
such targets are the shared responsibility of all States. 
Otherwise, why would we set international targets that 
are later incorporated into national agendas if they are 
not to be met?

On that basis, we reiterate our appeal for the 
commitments made to be honoured within the context 
of the MDGs, because promises must be kept and we 
must not fail to meet the expectations that we have 
created.

We would like in particular to commend the 
Secretary-General for his initiative in creating the 
High-level Panel of Eminent Persons on the Post-2015 
Development Agenda. The valuable conclusions and 
recommendations contained in the report of the Panel 
constitute an important reference in the formulation 



and negotiation of the development agenda that is to 
follow the MDGs.

Mozambique had the privilege of being part of 
the group of countries chosen to carry out a national 
consultation on the post-2015 development agenda. The 
trust shown in Mozambican civil society to drive that 
process must be commended because it strengthened 
the principle of national ownership of the process. It 
also created the conditions for Mozambican social 
actors to demonstrate their growing vitality, which is 
in itself a true reflection of the consolidation of the 
processes of democratic and inclusive governance in 
our country.

Indeed, we have been furthering our democracy, 
reinforcing our democratic institutions and 
consolidating our democratic practices. We do so 
through transparency, dialogue and participation, 
instilling respect for the Constitution and broadening 
inclusiveness to encourage more Mozambicans to 
become involved in the fight against poverty. An open 
and inclusive presidency and a governance mechanism 
replicated at other levels lead us, on the one hand, to 
interact in a direct and comprehensive way with our 
people in the places where they live and fight against 
poverty and, on the other hand, places our governing 
method under the scrutiny of the people.

It is in the context of our commitment to democratic 
principles and values and to abiding by the legal tenets 
of our Constitution and laws that, on 20 November, we 
will hold municipal elections for the fourth time and, 
in 2014, our fifth general and multiparty elections. The 
implementation of this electoral cycle is the pinnacle 
of the exercise of freedom of choice and of citizens’ 
political participation in the democratic process.

In the context of our commitment to the 
disarmament agenda — an issue of paramount 
importance in promoting peace and fighting poverty 
in Mozambique — and as a way for us to associate 
ourselves with the cause of international peace and 
security, we will host, from 29 June to 4 July 2014, the 
Third International Review Conference of the States 
Parties to the Convention on the Prohibition of the Use, 
Stockpiling, Production and Transfer of Anti-personnel 
Mines and on Their Destruction. We invite all Member 
States, observers and international and civil society 
organizations to participate in the Conference.

In August, Mozambique successfully concluded its 
mandate as Chair of the Southern African Development 
Community (SADC). Given its relevance to our 
theme, we would point out that, over the course of a 
year and in close collaboration with other member 
States, the Africa Union, the United Nations and other 
international partners, we engaged in galvanizing the 
process of regional integration and in seeking peace 
and stability for the region.

We reiterate our congratulations to Zimbabwe 
on holding successful elections, whose results were 
validated by the country’s institutions and endorsed 
by SADC and the African Union. All the conditions 
have now been met for the sanctions imposed on that 
country to be lifted in order to allow for Zimbabwe’s 
development and full participation in the global agenda. 

The stability of the Democratic People’s Republic 
of the Congo continues to be a challenge for our 
region. We would like, once again, to congratulate the 
Secretary-General for his efforts — in conjunction 
with SADC, the International Conference on the Great 
Lakes Region and the African Union — which resulted 
in the signing of the Peace, Security and Cooperation 
Framework for the Democratic Republic of the Congo 
and the Region and in the appointment of President 
Mary Robinson as the Special Envoy of the Secretary-
General, whom we also congratulate. We reiterate 
our appeal to all signatories to honour the tenets of 
that agreement. We appeal to the Congolese actors to 
conclude the Kampala negotiations so as to ensure the 
return of lasting stability in the Democratic People’s 
Republic of the Congo. 

The establishment of dates for the presidential and 
legislative elections this year in Madagascar creates 
good prospects for the conclusion of the political 
transition process in that country. We must therefore 
continue to provide our support to ensure that this 
process is successful.

Within the framework of our chairmanship of 
the Community of Portuguese-speaking Countries, 
we remain steadfast and committed to the stability of 
Guinea-Bissau. We welcome the efforts of the Guinea-
Bissau political actors to restore stability to their 
country. We also commend other partners of Guinea-
Bissau — including the Economic Community of West 
African States, the African Union, the European Union 
and the United Nations — which have contributed to 
the creation of a new dynamic that seeks to find lasting 
solutions to the political crisis. We also welcome the 
appointment of President Ramos-Horta as Special 



Representative of the Secretary-General and Head of 
Mission for the United Nations Integrated Peacebuilding 
Office in Guinea Bissau. We reiterate our appeal to the 
international community to continue to mobilize the 
resources needed to fundamental elections and, above 
all, to strengthen State institutions in Guinea-Bissau.

The agenda of this session focuses on development, 
the successful implementation of which can occur only 
in a climate of international of peace and security. In 
seeking solutions to the conflicts in different parts 
of the world, the multilateral approach, based on the 
principles of the Charter of the United Nations, must 
prevail. Safeguarding world peace will always be our 
collective responsibility and never that of one country 
or of group of States. In that context, the reform of the 
United Nations, particularly of the Security Council, 
must continue to receive our special attention so as to 
ensure that that organ is more representative, democratic 
and credible and that it can respond more effectively to 
the various challenges of the contemporary world.

It will always be a paradox that whenever social, 
environmental and economic issues arise, all countries 
understand that multilateral cooperation is a mechanism 
that cannot be avoided, but that decisions involving 
peace or war tend to be made behind closed doors by a 
small group of States. At a time in which concepts such 
as democracy, inclusion, ownership and transparency 
enjoy renewed prominence, we must all accept that 
the time has come to balance the imbalances that are 
contrary to multilateralism. 

It is in the context of this overall framework that 
the Republic of Mozambique maintains its support for 
the self-determination of the Palestinian people, the 
existence of a Palestinian State based on the relevant 
United Nations resolutions and the two-State solution 
in which Palestine and Israel live side by side and in 
an environment of peace and security. We further 
support the self-determination of the Saharawi people. 
Moreover, the Republic of Mozambique reaffirms the 
need to end economic trade and financial embargos 
against Cuba. 

Once again, we reiterate our commitment to the 
noble ideals of the United Nations and reaffirm that we 
will continue to do our part in building an increasingly 
better, more stable and prosperous world.
